Citation Nr: 0844187	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-17 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of right first metatarsophalangeal joint hallux 
limitus with right plantar fasciitis, rated as non-
compensably disabling from September 1, 2005, and as 10 
percent disabling from March 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
August 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was remanded by the 
Board in an action dated in February 2008 in order to afford 
the veteran a VA examination to determine the present level 
of disability.  The Appeals Management Center (AMC) 
thereafter assigned a 10 percent evaluation, effective March 
18, 2008, the date of a VA examination.  The disability, 
which had previously been characterized as right hallux 
valgus, was re-characterized by the AMC as right first 
metatarsophalangeal joint hallux limitus with surgical 
intervention and right plantar fasciitis.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When, as here, an original 
rating is appealed, consideration must be given as to whether 
an increase or decrease is warranted at any time since the 
award of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the issue as set 
forth on the title page.  

The Court has also held that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 10 
percent evaluation would satisfy his appeal for a higher 
evaluation of his right first metatarsophalangeal joint 
hallux limitus with plantar fasciitis.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating remains on appeal and is properly before the Board.  


FINDINGS OF FACT

1.  Prior to March 18, 2008, the veteran's right first 
metatarsophalangeal joint hallux valgus was evidenced by 
normal sensory and motor function and the ability to walk on 
toes and heels, to tandem walk, to run five miles, and to 
perform unlimited walking.  

2.  Since March 18, 2008, the veteran's right first 
metatarsophalangeal joint hallux limitus with plantar 
fasciitis has been evidenced by limitation of standing to 
less than 30 minutes, or of walking more than a few yards 
before pain flare-ups occur.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to 
March 18, 2008, for right hallux valgus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2008).  

2.  The criteria for a rating higher than 10 percent from 
March 18, 2008, for the veteran's right first 
metatarsophalangeal joint hallux limitus with plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5280.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The veteran participated in VA's Benefits Delivery At 
Discharge Program that assists service members at 
participating military bases with development of VA 
disability compensation claims prior to their discharge from 
active military service.  Of record is an acknowledgement, 
signed by the veteran in February 2005, that he had been 
notified of the evidence or information that VA needs to 
substantiate his claims, what evidence VA was responsible for 
getting, and what information and evidence the veteran was 
responsible for providing to VA.  He also acknowledged that 
he had the opportunity to identify any information or 
evidence that VA should use to decide his claims, and that he 
would be given a medical examination for the purpose of 
substantiating his claims.  He also indicated that he had no 
other information or evidence to submit in support of his 
claims.  In correspondence dated in March 2006, the veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
apprised of VA's duties to both notify and assist in 
correspondence dated in March 2008.  Thus, although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.  

Background

The veteran's hallux valgus disability arose during military 
service.  His SMRs show that a March 1992 x-ray revealed a 
grade I hallux valgus with bunion formation, with subchondral 
pseudocyst noted in the medial aspect of the head of the 
first metatarsal.  He subsequently underwent surgery, a 
bunionectomy, later that same month.  He was initially 
granted service connection for right hallux valgus with a 
zero percent (non-compensable) evaluation, effective from 
September 1, 2005, the day following his retirement from 
active military service.  See 38 C.F.R. § 3.400(b)(2)(i).  

The veteran was afforded examinations before and after his 
retirement.  The report of an April 2005 examination shows 
that the veteran could walk on his toes and heels, could 
tandem walk, and that his gait was normal.  The examiner 
noted that the veteran could run five miles and perform 
unlimited walking.  On examination, the veteran's feet were 
found to be normal in color, temperature, skin texture, hair 
growth, and nail formation.  There was no evidence of edema, 
atrophy, ulceration, or any disfigurement.  Reflexes were 
normal, and sensory and motor examination of the veteran's 
feet was normal.    

A VA examination in June 2006 revealed no corns, calluses, or 
edema.  Toes, toenails, and pulses were normal bilaterally.  
There was no restriction of motion, painful motion, abnormal 
weight-bearing, weakness, or instability associated with the 
feet.  There was some tenderness along a left bunion site 
only.  Foot posture was normal on standing, and gait was 
normal.  The veteran reported to the examiner that most of 
his orthopedic complaints were not problematic before the 
"aging process" set in.  

On remand, the veteran was afforded another VA examination--
in March 2008.  The veteran reported that he used no 
corrective devices, and that he was being treated with 
naproxen with poor response.  The veteran reported that this 
disability affects his occupation as a logistician because 
his mobility is limited and the associated pain affects his 
concentration.  The veteran also reported that the disability 
affects activities of daily living in doing chores such as 
landscaping.  The veteran reported that he had flare-up pain 
every day that he characterized as severe and lasting all 
day.  The veteran reported that the pain limited his standing 
to less than 30 minutes or walking more than a few yards 
before flare-ups occur.  

On examination the examiner found that right foot 
architecture was diminished slightly on weightbearing, but 
fully reconstituted when not weightbearing.  The examiner 
noted that there was painful motion of the great toe with 
restricted motion of dorsiflexion from zero to 20 degrees.  
Plantar flexion of the great toe was from zero to 40 degrees.  
The examiner found tenderness at the first 
metatarsophalangeal joint of the right foot.  There was 
tenderness at the attachment site of the plantar fascia to 
the calcaneus.  There was no abnormal weightbearing, 
weakness, or instability.  X-rays of the right foot revealed 
deformity of the head of the first metatarsal suggestive of 
surgery, and deformity of the distal phalanx of the great toe 
suggestive of previous injury.  The pertinent diagnosis was 
right first metatarsophalangeal joint hallux limitus with 
surgical intervention and right plantar fasciitis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  The Board notes that the AMC most recently rated the 
veteran's disability by analogy to Diagnostic Code 5310, 
injury to muscle group X.  Previously, before re-
characterizing the service-connected disability, the 
disability was rated in accordance with Diagnostic Code 5280, 
hallux valgus.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's right hallux valgus.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's as it was 
staged by the originating agency, that is, from September 1, 
2005, and from March 18, 2008.  



Prior to March 18, 2008

The veteran's right hallux valgus was evaluated utilizing the 
rating criteria found at Diagnostic Code 5280, unilateral 
hallux valgus.  38 C.F.R. § 4.71a.  Under Diagnostic Code 
5280, a 10 percent evaluation is for application for either 
hallux valgus with resection of the metatarsal head, or for 
severe hallux valgus if equivalent to amputation of the great 
toe.  The Board finds that, for the period before March 18, 
2008, the credible medical evidence of record does not 
warrant a compensable rating under Diagnostic Code 5280.  As 
noted, the report of the April 2005 examination shows that 
the veteran could walk on his toes and heels, could tandem 
walk, and that his gait was normal.  The veteran could run 
five miles and perform unlimited walking.  Sensory and motor 
examination of the veteran's feet was normal.  The June 2006 
examination revealed no restriction of motion, painful 
motion, abnormal weight-bearing, weakness, or instability 
associated with the feet.  There was some tenderness along a 
left bunion site only.  Foot posture was normal on standing, 
and gait was normal.  There had been no showing of resection 
of the metatarsal head or any abnormality that might equate 
to amputation.  For that matter, there was no functional 
debility shown.  Thus, the Board finds that the evidence 
clearly shows that the veteran's disability picture warranted 
a non-compensable rating under Diagnostic Code 5280 for the 
period prior to March 18, 2008.  In other words, the 
requirement for a compensable rating were not met.  
Consequently, a zero percent rating is assignable.  38 C.F.R. 
§ 4.31 (2008).  (Before March 18, 2008, plantar fasciitis had 
not been shown.)

From March 18, 2008

As noted, the March 18, 2008, VA examination revealed some 
increased disability related to the veteran's right first 
metatarsophalangeal joint hallux valgus.  However, as noted, 
a 10 percent rating was granted by the AMC and no higher 
rating is assignable under Diagnostic Code 5280.  One of the 
veteran's problems beginning with the March 2008 examination, 
recognized by the AMC as part of the service-connected 
disability, was plantar fasciitis.  The AMC utilized 
Diagnostic Code 5310 to award the 10 percent rating.  

As noted above, the 10 percent rating represents the highest 
rating that the veteran could receive for hallux valgus, even 
if the disability equated to amputation of the great toe, see 
Diagnostic Code 5280.  The veteran now has tenderness and 
pain, as well as some tenderness at the attachment site of 
the plantar fascia to the calcaneus.  To obtain a higher 
rating under Diagnostic Code 5310, "moderately severe" 
disability would have to be shown.  Such a rating 
contemplates problems such as intermuscular scarring, loss of 
deep fascia or muscle substance, and consistent complaints of 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56 (2008), Although the veteran 
experiences some pain that limits his mobility, these 
problems have not been consistently shown.  

Problems with plantar fascia are contemplated in Diagnostic 
Code 5278, pes cavus; however, to obtain the 20 percent 
rating, not only must shortened plantar fascia be shown, 
there must be a level of disability manifested by all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, and marked tenderness under the 
metatarsal heads.  Diagnostic Code 5278.  The veteran 
experiences some pain and tenderness, but not these other 
problems.  His problems are instead akin to the kind 
contemplated by the 10 percent rating under this Code-
dorsiflexed great toe, some limitation of dorsiflexion of the 
ankle, definite tenderness under the metatarsal heads.  Id.  
In short, the kind of problems experienced by the veteran do 
not warrant an evaluation greater than 10 percent under the 
criteria for rating hallux valgus or under other rating 
criteria that might be analogous to the problems he 
experiences.  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The current evidence of record 
does not demonstrate that the veteran's disability is not 
contemplated by the rating criteria.  It is undisputed that 
his disability likely has an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an initial compensable rating from September 
1, 2005, for the veteran's right hallux valgus is denied.  

Entitlement to a rating higher than 10 percent from March 18, 
2008, for the veteran's right first metatarsophalangeal joint 
hallux limitus with plantar fasciitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


